If the defendants named in the rescript had acted for their personal benefit, and without any better justification than their own rights as individuals to induce McLachlan to break his contract with the plaintiff, I should concur. But in fact they are officers of a trades union comprising makers and finishers of hats, and as such they represented their union finishers who were short of work, and for whose benefit they acted, and they also represented the right of the union makers employed at McLachlan's shop to induce him to give priority of deliveries to union finishing shops.
It seems to me that the fundamental question in the case is whether these union makers had a right to "induce" McLachlan to give priority of deliveries to the shops where their fellow-unionists were employed and in need of work. Practically speaking, McLachlan yielded because of the fear of a contest with the United Hatters, and the prospect of a strike in the background; and the question may be tested by inquiry whether the makers employed in his shop had a legal right to strike in order to compel him to give priority in deliveries to union finishing shops. It must be conceded that if McLachlan had not been under contract to make deliveries elsewhere, the joint interests of the makers and finishers and their joint membership in the United Hatters would have justified such a strike, and the next question is whether the existence of such a contract, coupled with the knowledge of it, takes away the *Page 20 
legal right to strike for the purpose stated. I think not, because the duty to refrain from inducing one party to break his contract with the other is purely passive. In the Hohfeldian terminology it is a "no-right" rather than a "duty."
A stranger to a contract may not, for his own benefit and without legal justification, knowingly induce a breach of it, but he is not bound to assist in its performance. And so the union makers employed in McLachlan's shop were not bound, in the absence of such an agreement on their part, to continue to make hats in order that the plaintiff might remain undisturbed in the enjoyment of its contract with their employer. Although they knew of the contract, they might strike for any reason for which they might lawfully strike in the absence of such a contract. Otherwise, employers of labor could extinguish the possibility of lawful strikes by posting notices of their outstanding contract obligations.
And since the makers themselves could lawfully strike to compel McLachlan to give priority in deliveries to union finishing shops, whether they knew of his contract with the plaintiff or not, it follows that their representatives could lawfully induce McLachlan to do so, whether they knew of the contract or not.
For this reason it seems clear to me that the defendants' right to induce McLachlan to give priority in deliveries to union finishing shops was in law equal to the plaintiff's right of property in his contract; and I feel compelled to dissent. *Page 21